
	

114 HR 5013 IH: Safe Water and Nutrition Access Act
U.S. House of Representatives
2016-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5013
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2016
			Mr. Moolenaar (for himself, Mr. Benishek, Mr. Bishop of Michigan, Mr. Huizenga of Michigan, Mr. Trott, Mr. Upton, and Mr. Walberg) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To provide assistance to communities for the emergency improvement of water systems, and other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Safe Water and Nutrition Access Act. 2.Assistance to communities (a)Locally or regionally produced agricultural food products (1)In generalThe Secretary shall guarantee loans in accordance with section 310B(g)(9)(B) of the Consolidated Farm and Rural Development Act for projects in underserved communities in an eligible State.
 (2)FundingThe Secretary shall use $5,000,000 of the funds of the Commodity Credit Corporation for fiscal year 2016 to carry out paragraph (1).
				(b)Emergency and imminent community water assistance grants
 (1)AuthorityNotwithstanding subsections (e) and (f) of section 306A of the Consolidated Farm and Rural Development Act, the Secretary shall provide grants in accordance with such section to public or private nonprofit entities in an eligible State.
 (2)FundingOf the funds of the Commodity Credit Corporation for fiscal year 2016, the Secretary shall use— (A)$30,000,000 to carry out section 306A of the Consolidated Farm and Rural Development Act; and
 (B)$20,000,000 to carry out paragraph (1) of this subsection. (c)Water and waste disposal technical assistance and training grantsOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out section 306(a)(14)(A) of the Consolidated Farm and Rural Development Act—
 (1)$3,000,000 for fiscal year 2016; and (2)$2,000,000 for fiscal year 2017.
 (d)Rural water and wastewater circuit rider programOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out section 306(a)(22)(A) of the Consolidated Farm and Rural Development Act—
 (1)$3,000,000 for fiscal year 2016; and (2)$2,000,000 for fiscal year 2017.
 (e)Healthy food financing initiativeOf the funds of the Commodity Credit Corporation, the Secretary shall use $5,000,000 to provide funds for eligible projects or partnerships under section 243(c)(2) of the Department of Agriculture Reorganization Act of 1994, with priority given to eligible projects and partnerships to be carried out in an eligible State.
 (f)AvailabilityAn amount made available by this section may be obligated during the 5-year period that begins with the date the amount is first so made available.
 3.DefinitionsIn this Act: (1)Eligible stateThe term eligible State means a State in which there is a community with respect to which the President has declared an emergency under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) relating to public health threats associated with the presence of lead or other contaminants in a public drinking water supply.
 (2)SecretaryThe term Secretary means the Secretary of Agriculture. (3)Underserved communityThe term underserved community has the meaning given the term in section 310B(g)(9)(A)(ii) of the Consolidated Farm and Rural Development Act.
 4.SunsetEffective at the end of the 5-year period that begins with the date any amount is first made available under a provision of this Act, that provision is repealed.
 5.OffsetNo funds may be used to carry out a provision of this Act unless completely offset by a corresponding reduction in mandatory funds available for another program.
		
